Citation Nr: 0703336	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  01-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel



INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

This case was remanded by the Board in February 2005, and has 
now been returned to the Board further appellate 
consideration.


FINDINGS OF FACT

1.  Service connection is in effect for chronic urinary stone 
formation (status post right ureterolithomy), rated as 60 
percent disabling; hypertensive heart disease, rated as 40 
percent disabling; and status post cerebrovascular accident, 
rated as 0 percent disabling.  The combined rating is 80 
percent.

2.  The veteran's service-connected disabilities are of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria  for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159,  3.340, 3.341, 4.16, 4.19 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters have satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as they informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claim.  

The Board finds that VA has substantially complied with the 
Board's February 2005 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  Finally, in light of the favorable nature of the 
Board's decision, no further notice or assistance to the 
veteran is required in this appeal.  See Conway v. Principi, 
353 F.3d 1369  (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996);  Bernard v. Brown, 4 Vet. App. 384 (1993).   

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In light of the decision above, the veteran meets the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  He is service-connected for chronic 
urinary stone formation (status post right ureterolithomy), 
rated as 60 percent disabling; hypertensive heart disease, 
rated as 40 percent disabling; and status post 
cerebrovascular accident, rated as 0 percent disabling; for a 
combined  rating of 80 percent.  As a result, the schedular 
requirements for the assignment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Having met the objective criteria, the remaining question is 
whether the veteran's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The veteran's service-connected chronic urinary stone 
formation (status post right ureterolithomy), which is rated 
as 60 percent disabling, has resulted in recurrent 
nephrolithiasis, otherwise known as renal calculi (kidney 
stones), and recurrent urinary tract infections that have 
required multiple hospitalizations.  This disability occurs 
frequently and is accompanied by pain, and requires treatment 
with morphine.  A June 2006 VA genitourinary examination 
report includes the opinion that the veteran was unemployable 
(unable to gain employment) due to frequent passage of 
calculi and urinary incontinence.  Although this VA examiner 
opined that the veteran's urinary incontinence was due 
primarily to non-service-connected diabetes, there is other 
competent medical evidence of record that tends to relate 
urinary incontinence to the service-connected renal 
disability.  VA is required to consider all the relevant 
evidence of record as it bears on the veteran's current 
levels of disability and industrial impairment, and may not 
rely only on the findings in the most recent VA examination 
report. 

The veteran's service-connected hypertensive heart disease, 
which is rated as 40 percent disabling, has resulted in 
uncontrolled hypertension, agitation, and shortness of 
breath.  A June 2006 VA hypertension examination report 
reflects the veteran's report that his blood pressure becomes 
uncontrolled under stressful circumstances, and includes the 
VA examiner's opinion that this disability alone produces 
mild impairment in the ability to sustain gainful employment, 
and this disability alone would limit the veteran to 
sedentary or semi-sedentary work.  VA outpatient treatment 
records reflect some periods of uncontrolled blood pressure.   

The veteran's service-connected status post cardiovascular 
accident (referred to as cardiovascular accident), which is 
rated as 0 percent disabling, has resulted in transient 
symptoms of extremity heaviness and visual loss to the right 
eye, and subjective complaints of memory loss. 



Records from the Social Security Administration (SSA) show 
that the veteran has been too disabled to work since May 
1998.  Although the primary diagnosed disability determined 
to account for the disability was (non-service-connected) 
depression, hypertension was listed as a secondary diagnosis 
that served as the basis for SSA's disability determination, 
and the decision noted renal lithiasis, although it 
considered this disorder to be not severe for SSA disability 
purposes.   

The test is whether the veteran's service-connected 
disabilities are of such severity to render the average 
person unable to follow a substantially gainful occupation.  
In this case, when the disabling effects of all the veteran's 
service-connected disabilities are considered, the weight of 
the evidence for and against the veteran's claim is at least 
in equipoise on the question of whether the service-connected 
disabilities render the veteran unable to obtain or maintain 
substantially gainful employment.  

In addition to the recurring pain, impairments, frequent 
treatments, and limitations to sedentary activity the 
veteran's service-connected disabilities cause, the most 
recent VA examination reports in June and July 2006 reflect 
the medical opinions that the veteran is unable to obtain 
substantially gainful employment at least equally due to his 
service-connected recurring renal calculi, which opinion 
alone is sufficient to place the evidence in relative 
equipoise on the question of inability to obtain or maintain 
substantially gainful employment.  When the additional 
medical opinion evidence from the VA hypertension examination 
reports in June and July 2006 that shows that the veteran's 
service-connected hypertension alone produces mild impairment 
in the ability to sustain gainful employment, and this 
disability alone would limit the veteran to sedentary or 
semi-sedentary work, the weight of the evidence tends to show 
the veteran is unemployable due to service-connected 
disabilities alone.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that the criteria for  a TDIU due to 
service-connected disabilities have been met. 


ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


